                                          Case 4:17-cv-05034-PJH Document 39 Filed 05/12/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC A. KLEIN,
                                                                                       Case No. 17-cv-05034-PJH
                                   8                  Plaintiff,

                                   9            v.                                     ORDER GRANTING MOTION FOR
                                                                                       LEAVE TO FILE AN AMENDED
                                  10     CULTURED GOURMET, LLC,                        ANSWER
                                  11                  Defendant.                       Re: Dkt. No. 36

                                  12
Northern District of California
 United States District Court




                                  13         Before the court is defendant Cultured Gourmet, LLC’s (“defendant”) motion for
                                  14   leave to file an amended answer (Dkt. 36). The matter is fully briefed and suitable for
                                  15   decision without oral argument. Having read the parties’ papers and carefully considered
                                  16   their arguments and the relevant legal authority, and good cause appearing, the court
                                  17   GRANTS the motion for the following reasons.
                                  18                                        BACKGROUND
                                  19         This case is an action for infringement of a patent concerning a design for
                                  20   vegetable fermenting kitchenware. Compl. ¶ 4. Defendant filed its initial answer on
                                  21   October 27, 2017. Dkt. 14. On January 16, 2020, following on almost two-year stay in
                                  22   litigation pending the Patent and Trademark Office’s ex parte reexamination of the patent
                                  23   at issue, defendant filed its motion for leave to file an amended answer. Dkt. 36. In its
                                  24   proposed amended answer (Dkt. 36-1), defendant seeks to add an affirmative defense of
                                  25   unclean hands, as well as an allegation in support of its preexisting inequitable conduct
                                  26   affirmative defense. Compare Dkt. 14 with Dkt. 36-1 at ¶¶ 19-30, 36.
                                  27

                                  28
                                            Case 4:17-cv-05034-PJH Document 39 Filed 05/12/20 Page 2 of 3




                                   1                                            DISCUSSION

                                   2   A.     Legal Standard

                                   3          Under Rule 15, a party generally may amend its pleadings as a matter of course

                                   4   within 21 days of their service. Fed. R. Civ. Pro. 15(a)(1). After that, a party may amend

                                   5   its pleadings only if it obtains the opposing party’s written consent or leave of court. Fed.

                                   6   R. Civ. Pro. 15(a)(2). In the latter scenario, courts “should freely give leave when justice

                                   7   so requires.” Id.

                                   8          When deciding whether to grant leave, courts consider the following five factors:

                                   9   “(1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of

                                  10   amendment; and (5) whether plaintiff has previously amended his complaint.” In re W.

                                  11   States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013). In the

                                  12   Ninth Circuit, “[n]ot all of the factors merit equal weight,” rather “it is the consideration of
Northern District of California
 United States District Court




                                  13   prejudice to the opposing party that carries the greatest weight.” Eminence Capital, LLC

                                  14   v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

                                  15          “The party opposing amendment bears the burden of showing prejudice.” DCD

                                  16   Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987). Absent such showing, or

                                  17   a strong showing under the above remaining factors, “there exists a presumption under

                                  18   Rule 15(a) in favor of granting leave to amend.” Eminence Capital, LLC, 316 F.3d at

                                  19   1052 (emphasis in the original).

                                  20   B.      Analysis

                                  21          Here, plaintiff failed to rebut the presumption favoring leave to amend. In its

                                  22   opening brief, defendant explained why each relevant factor cuts in favor of amendment.

                                  23   Dkt. 36 at 3-5. Significantly, defendant pointed out that (1) “the record before the court

                                  24   shows no indication of a bad faith purpose” for its request, (2) it filed this request early in

                                  25   this litigation, (3) as of the time of the motion’s filing, “discovery ha[d] just begun,” (4) the

                                  26   additional factual allegations proffered in the amended answer would support its unclean

                                  27   hands and inequitable conduct defenses, and (5) defendant has not previously sought

                                  28   leave to amend. Id.
                                                                                       2
                                          Case 4:17-cv-05034-PJH Document 39 Filed 05/12/20 Page 3 of 3




                                   1          In its two-page opposition, plaintiff challenges the merits of several of the

                                   2   affirmative defenses. In particular, plaintiff argues the following: (1) defendant is judicially

                                   3   and collaterally estopped from asserting its first (unclean hands), sixth (inequitable

                                   4   conduct), seventh (estoppel), and eighth (implied license) affirmative defenses (all

                                   5   numbered as amended) because of its purported prior representations to Magistrate

                                   6   Judge Ryu in a previously remanded action, Cultured Gourmet LLC v. Klein, 15-1631; (2)

                                   7   defendant’s first affirmative defense is improper in a patent-related action; and (3)

                                   8   defendant’s third affirmative defense (invalidity) is insufficiently specific. Dkt. 37 at 2.

                                   9   Plaintiff does not address any of the factors controlling whether granting the requested

                                  10   leave is proper. Most fatal, plaintiff failed to make any showing that it would be

                                  11   prejudiced by defendant’s requested amendments.

                                  12          Further, various of the affirmative defenses challenged by plaintiff in its opposition
Northern District of California
 United States District Court




                                  13   appear entirely unaffected by defendant’s amendments. Compare Dkt. 14 (first through

                                  14   fourth, sixth, and seventh affirmative defenses) with Dkt. 36-1 (second through fifth,

                                  15   seventh, and eighth affirmative defenses). In any event, whatever the merits of plaintiff’s

                                  16   criticisms (which themselves neglect any reference to controlling authority), its opposition

                                  17   to the instant motion is not the proper vehicle to raise them.

                                  18                                           CONCLUSION

                                  19          For the foregoing reasons, the court GRANTS defendant’s motion for leave to file

                                  20   an amended answer. Accordingly, the court ORDERS defendant to refile its proposed

                                  21   amended answer (Dkt. 36-1), which, when refiled, will serve as defendant’s operative

                                  22   amended answer.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 12, 2020

                                  25                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
                                                                                      3
